Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on February 4, 2022.
The application has been amended as follows: 
Claim 10 (currently amended).  The method of claim 9, wherein said vegetative [propagation] propagating comprises regenerating a whole plant from the plant part of tomato variety NUN 01502 TOF, wherein a representative sample of seed of said tomato variety has been deposited under Accession Number NCIMB 43377.
Claim 29 (currently amended).  The method of claim 28, wherein the single locus conversion confers [yield, storage properties, color, flavor, size, firmness, fruit quality, enhanced nutritional quality, post-harvest quality,] male sterility, herbicide tolerance, insect resistance, pest resistance, disease resistance, environmental stress tolerance, modified carbohydrate metabolism, or modified protein metabolism.
Claim 30 (currently amended).  A plant of tomato variety NUN 01502 TOF further comprising a single locus conversion and having all of the physiological and morphological characteristics of tomato variety NUN 01502 TOF, when grown under the , wherein a representative sample of seed of said variety is deposited under Accession Number NCIMB 43377 [further comprising a single locus conversion].
The above amendments are made to provide language consistency, remove language redundancy, add deposit information, and obviate 35 USC 112(a) and (b) rejections of record. Claims 1-25 and 28-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PHUONG T BUI/Primary Examiner, Art Unit 1663